On Rehearing.
MONROE, C. J.
This case was originally brought before us by appeal, but the appeal was dismissed upon the ground that the court was without jurisdiction, quoad any interest disclosed by the plaintiff and appellant. 133 La. 209, 62 South. 634. The plaintiff and the New Orleans Board of Trade, Limited, an intervener which had joined the plaintiff, then applied to this court, and obtained a writ, or writs, of certiorari, by means of which the matter was again brought up, and, on December 15, 1913, a judgment was rendered decreeing Ordinance “No. 74, Council Series” illegal, in certain respects. Thereafter, within the legal delay, the relators herein presented a petition, praying for a rehearing, upon the question whether or not the ordinance “should be annulled, in whole,” and its enforcement enjoined, or, in the alternative, whether the decree handed down should be amended to that effect (without a rehearing); and the rehearing was granted, “as to the matter complained of by relator, and restricted thereto.” Later still defendants filed a petition, setting forth that, before the judgment thus mentioned had been rendered, to wit, on November 22, 1913, the Constitution of 1913 had been adopted, and the appellate jurisdiction of the Court of Appeal for the Parish of Orleans had thereby been so enlarged as to give relators a remedy by appeal to that court, and suggesting that this proceeding be now dismissed, and relators relegated to the remedy thus provided. To the suggestion so made, relators, through their learned counsel, make answer, setting up certain matters which we shall proceed to consider in the order in which they are presented, to wit :
[1, 2] 1. That defendants’ suggestion is based upon a disregard of the saving provisions of the Constitution of 1913 itself, viz.:
“Art. 326. That no inconvenience may arise from the adoption of this Constitution, and in order to carry this Constitution into complete operation, it is hereby declared:
❖ # # * * * *
“Second. — All writs, action, causes of action, proceedings, prosecutions and rights of individuals, or bodies corporate, and of this state, when not inconsistent with this Constitution, shall continue as valid and in full force and effect.”
Article 98 of the Constitution of 1898 reads as follows:
“The Courts of Appeal, except as otherwise provided in this Constitution, shall have appellate jurisdiction, only, which jurisdiction shall extend to all cases, civil or probate, when the matter in dispute or the funds to be distributed shall exceed one hundred dollars, exclusive of interest, and shall not exceed two thousand dollars, exclusive of interest.”
*941As amended and incorporated in the Constitution of 1913 (which became effective on November 22, 1913), the article reads:
“Art. 98. The Courts of Appeal, except as otherwise provided in this Constitution, shall have appellate jurisdiction, only, which jurisdiction shall extend to all cases, civil and probate, of which the civil district court for the parish of Orleans or the district courts throughout the state have exclusive original jurisdiction and of which the Supreme Court is not given jurisdiction, when the matter in dispute or the fund to be distributed shall not exceed $2,000, exclusive of interest, and all appeals shall be on the law and the facts.”
There is therefore no doubt that, upon November 22, 1913, the Court of Appeal for the parish of Orleans became vested with appellate jurisdiction of this case, and it is equally beyond doubt that the case was not then, and is not now, within the appellate jurisdiction of this court. It is said, however, that, then, and now, this court was and is vested with jurisdiction to review the judgment of which relator complains, by means of the writ of certiorari, and it is unquestionably true that this court possessed such jurisdiction at the time that the writ mentioned was issued, but it is not so clear that it can rightfully or consistently exercise that jurisdiction at this time. The jurisdiction in question, so far as it has been, or may be, exercised, is derived from article 94 of the Constitution of 1898 and article 94 of the present Constitution, which are identical in terms, and read:
“Art. 94. The Supreme Court shall have control and general supervision over all inferior courts. The court, or any justice thereof, shall have the power to issue writs of certiorari, prohibition, mandamus, quo warranto, and other remedial writs.”
It is too plain to require demonstration that, in the grant of “control and general supervision over all inferior courts,” the framers of the Constitution had no intention of conferring upon this court authority to assume, in general, the original, or appellate, jurisdiction specially conferred by other articles of the Constitution upon the different inferior courts; and for this court so to do would be for it grossly to abuse its broad mandate. The intention was to lodge in this court the power to control and supervise the inferior courts with respect to the manner in which they discharge their functions; that is to say, the power so to control and supervise them as to secure the competent and efficient discharge, by them, of the functions imposed upon them, and to afford relief in those cases where there is well-founded complaint of failure in that respect and no other adequate remedy. The article quoted confers upon each of the justices of this court, as well as upon the court itself, the power to issue the writs mentioned, but otherwise it is framed in the same language as article 90 of the Constitution of 1879, which was construed, for the first time, in the case of State ex rel. Kramer v. Judge, 32 La. Ann. 218, the case being one from the judgment in which there was no appeal, and in which the relator complained that the evidence upon which the judgment was based was insufficient to justify it. In declining to grant the relief prayed for, Manning, C. J., as the organ of this court, said:
“This is the first application to this court for the exercise of the supervisory power over the inferior tribunals conferred by article 90 of the new Constitution. * * * The use of the writ [of certiorari] is not confined to those cases [specified in C. P. 857], but we desire to move very cautiously in defining the objects which it may be made to subserve, and we shall content ourselves with saying that the relator is not entitled to it in the present case. To hold otherwise would enlarge the jurisdiction of this court so as to embrace every conceivable suit before every court, and nullify practically the article of the Constitution which defines our jurisdiction. The grant to this court of supervisory powers over the inferior tribunals is very broad, but we do not think it was intended to include an unappealable case, where the sole ground of complaint is that the evidence, upon which the judgment was rendered, was insufficient to justify it.”
In State ex rel. City v. Judge, 32 La. Ann. 552, the court, through Mr. Justice Fenner, *943laid down some general rules by which it announced that it would be governed in the exercise of the jurisdiction conferred by the article in question, and, after specifying certain cases, in wíiich there would otherwise be no remedy, continued as follows:
“4. In the exercise of the power in the cases above indicated, we wish it distinctly understood that we shall respect the independence of inferior courts in the determination of all questions confided to their judicial discretion, and shall not usurp merely appellate jurisdiction not conferred upon us by the Constitution. It will be useless to apply to us for the exercise of this power over inferior courts not subject to our immediate appellate jurisdiction in any case except when there is a clear usurpation of power not conferred by law, or a refusal to perform some duty plainly imposed by law, and which they have no discretion to refuse, and when there is an entire absence of other adequate remedy.”
In State ex rel. Weber v. Skinner, 32 La. Ann. 1092, Bermudez, C. J., speaking for the court, said: ■
“A writ of certiorari cannot be granted in a case in which there exists a remedy by appeal.”
In State ex rel. City of New Orleans v. Judge, 52 La. Ann. 1277, 27 South, 698, 51 L. R. A. 71 (1900) it was said:
“There is no doubt that the more common, and the preferable method of bringing up questions of this kind is by appeal. But it is equally unquestionable that, where there is no remedy by appeal, or .where an appeal will not afford adequate relief, or meet the ends of justice, the power exists in this court, in the exercise of the supervisory jurisdiction conferred upon it by the Constitution, to interpose its authority by means of some remedial writ or order. It was with the view that 'the broadest latitude should be allowed in this respect, and that no case, and no litigant, should be beyond the reach of its protection, that the Constitution of 1879 conferred upon the Supreme Court, in addition to its appellate jurisdiction, ‘control and general supervision over all inferior courts’; * * * and that the present Constitution (of 1898) * * * confers the same authority, in the same language, _ and makes the grant more effective by authorizing, not only the court, but, ‘any justice thereof’ to is^ue the writs necessary to afford relief, and especially authorizes the review of the decisions of the Courts of Appeal, ‘by certiorari or otherwise.’. If, therefore, a litigant is aggrieved by the action of any inferior tribunal, and no other adequate remedy is provided by law, he is entitled to invoke the authority thus vested in this court for his relief. If his case can be brought here by appeal, then, ordinarily, he should avail himself of that remedy. But if the particular remedy thus provided should be inadequate and should afford no relief, with respect to his grievance, he is entitled to a remedy in some other form, since the power of this court is not restricted to granting relief in cases which may be brought before it by appeal, but extends to all cases cognizable by the inferior courts of this state; and the case of a litigant, who is entitled to an appeal, but who can derive no benefit therefrom, does not differ in this respect from that of one who has no right of appeal, the question to be determined being whether the grievance complained of, considered with reference to its character, and with reference to the existence or nonexistence of other adequate remedies, is such as to justify the interposition of the authority of this court.” (Italics by the present writer.)
In State ex rel. Jaubert Bros. v. Leche, 113 La. 1, 36 South. 868, it was said:
“Relators cite article 94 of the Oonstitution of 1898: * * * This court has the control delegated by this article, it is true. It does not follow that it will issue a writ of certiorari and prohibition in a case that is clearly appealable to the Circuit Court of Appeal. This court has repeatedly decided that in a clear-case of a right to an appeal the remedy is by appeal to the court of competent jurisdiction.”
In First National Bank v. Richardson, In re, 123 La. 724, 49 South. 486, it was said:
“The rule is well settled that this court will not interfere by the exercise of its extraordinary powers in a case where there is adequate remedy by appeal.”
• And in State ex rel. Rossner v. Berthelot, 131 La. 367, 59 South. 773, it was said (of the jurisdiction conferred by article 94 of the Constitution):
“That jurisdiction is intended to be exercised in cases where the law provides no remedy by appeal, or where such remedy is likely to prove inadequate.”
Many other opinions have been handed down, to the same effect as those from which the foregoing excerpts have been taken, and there can be no doubt that, from the time that this court was granted the jurisdiction which is here invoked, it has uniformly and repeatedly held that the intent and purpose *945of the grant was, and is, not to authorize it to exercise powers conferred upon, and properly exercised by, other courts, but to provide an instrumentality for the correction of errors committed by such other courts whilst exercising the powers conferred upon them, in cases where no other remedy is 'provided, or, where the remedy, as provided, is inadequate; and, as it is the function of this court to interpret the law, in the last resort in this state, save in cases in which its decisions may be reviewed by the Supreme Court of the United States, it follows that article 94 of the Constitution must be taken to mean what it has been so held to mean, and hence that it cannot be successfully invoked to sustain the jurisdiction of this court to review, by means of the writ of certiorari, a judgment for the review of which the remedy by appeal to another court is an adequate one.
It is quite clear, then, that, if the remedy by appeal had existed, for the purposes of this case, when the application for the writ of certiorari was made, the exercise by this court of the power to review the judgment complained of, by virtue of that writ, would have been inconsistent with the Constitution, as we have interpreted it; and the case is the same, as the matter stands, since the constitutional provision, creating the remedy by appeal a¿d vesting jurisdiction of the appeal in another court became effective, at once, and we can proceed with the exercise of jurisdiction which was thereby vested in the Court of Appeal with no greater propriety than we could originally have assumed such jurisdiction under the conditions stated.
[4] “Jurisdiction (says the Supreme Court of the United States) is the power to declare the law, and when it ceases to exist, the only function remaining to the court is that of announcing the fact and dismissing the cause. And this is not less clear upon authority than upon principle.” Ex parte’ McCardle, 7 Wall. 506, 19 L. Ed. 264.
“If a case is appealed (says Judge Cooley) and, pending the appeal, the law is changed, the appellate court must dispose of the case under the law in force when its decision is rendered.” Cooley on Constitutional Limitations (5th Ed.) p. 471, § 381.
The saving clause upon which relators rely is the same as that contained in the Constitution of 1898; nevertheless, this court, in Cassard v. Tracy, 52 La. Ann. 835, 27 South. 368, 49 L. R. A. 272, held (on rehearing), that because, pending the appeal, the Constitution of 1898 had conferred upon the appellate court jurisdiction as to the facts, as well as the law, the judgment appealed from should be set aside and the case remanded, in order that the facts might be made to appear. The syllabus in the case reads (quoting in part):
“The moment the Constitution of 1898 went into effect appeals then pending in the Court of Appeals became entitled to consideration, not from the point of view of the jurisdiction conferred upon the court by the Constitution of 1879, but from the point of view of * * * the Constitution of 1898.”
The Chief Justice and the writer of this opinion dissented, in the case thus quoted, upon the grounds that the judgment appealed from had become so far final as to be the property of the plaintiff, in whose favor it had been rendered; and, that the provision of the Constitution which was interpreted was not intended to operate retroactively.
When the Constitution of 1913 went into effect, the case now under consideration was pending in this court, not upon appeal, for, up to that time relators had no right of appeal, but by virtue of the writ which this court had directed to be issued, because relators had no right of appeal, or other method, by which, or court in which, to obtain the review of a judgment of which they complained.1 In that situation the Constitution of 1913 went into effect, and it enlarged the appellate jurisdiction of the Court of Appeal so as to include an appeal from that judgment, so that, when this court, being *947unaware of the change, proceeded to decide the case, it ousted the jurisdiction specially conferred upon another court, and exercised the supervisory jurisdiction, conferred, in general terms, upon it, for a purpose which it had uniformly and repeatedly declared that the Constitution did not intend that it should be exercised, which is to say that it exercised a jurisdiction which it has often held that it does not possess; for assuredly it is not vested with jurisdiction which the Constitution, as interpreted by it, did not intend to confer upon it.
[3] 2. That defendants’ suggestion is based upon a misconception of the scope and effect of the rehearing that was granted in the case; that:
“It is not true * * * that the entire controversy is at large. On the contrary, the case is closed, except as to the question upon which alone the rehearing was granted, and to which it was expressly restricted; and the judgment upon [as to] that portion of the decree which was not included in the rehearing is final.”
The object of the suit is stated in the opinion heretofore handed down as follows, to wit:
“The relators herein * * * as holders of three of the $1,000 bonds of the Public Belt Railroad of the City of New Orleans, complain that the contract of said bonds will be impaired if a certain ordinance, passed by the commission council of the city, is carried into effect, and they ask for an injunction.”
In other words, plaintiffs ask that the ordinance be declared illegal and its execution enjoined.
The decree which was handed down in-joined the commissioner of public utilities from executing the ordinances, in so far as it provides:
“That he shall have active charge, management, and control of the detail operations of the Belt Railroad System, and that the heads of the several departments of accounting, operation, and engineering shall report to him and take instructions from him, and that said commissioner shall be the agent through whom the general directory powers of the commission shall be executed; and, in general, in so far as said ordinance undertakes to make the said commissioner * * * the forced agent, through whom said commission shall act, for any purpose; and that, in so far as the said ordinance_ operates to divest the Belt Railroad Commission of the exclusive control, administration, management, and supervision of the construction, maintenance, operation, and development of the Public Belt Railroad of the City of New Orleans, and vest the same in said commissioner, the same be, and is hereby, annulled.”
The petition for rehearing reads, in part:
“That the ordinance No. 74 * * * should be annulled, in whole, for the following, among other, reasons, to wit:
“First. Because the entire ordinance was part of one common purpose, to vest the control of the * * * railroad in the commissioner, * * * and, said ordinance having been annulled as to the investiture of such control in said commissioner, * * * said ordinance should .be annulled in whole.
“Second. Because the council of the city was without authority, after the issue of the bonds, under the Act No. 179 of 1908, whereby the exclusive control of the Belt Road was vested in * * * such * * * commission, to add the commissioner of public utilities as a member thereof, or to reorganize the said commission at all by adding to or decreasing its membership.
“Wherefore petitioners pray that a rehearing be granted, upon the question whether said Ordinance No. 74 * * * should be annulled in whole, and that the said ordinance be annulled in whole, and its enforcement enjoined, or, in the alternative, that the decree herein be amended so as to, decree the nullity of said ordinance in whole, and the defendants enjoined from enforcing, or attempting to enforce, the same,” etc.
The rehearing was granted in the following terms, to wit:
“Rehearing granted as to matters complained of in relators’ petition and restricted thereto.”
The application for the rehearing was made within the delay allowed by law for that purpose, and has the effect of preventing the judgment from becoming final. The proposition that, under such circumstances, a judgment becomes final so as to pass entirely beyond the control of the court as to some part of it and not as to other parts is untenable, and the granting of a rehearing with a restriction should, and must, be construed to mean merely that this court desires further enlightenment upon particular points, and not upon others. The object of *949the application for rehearing in this case was ' to prevent the judgment from becoming final, because the applicants desired that, either upon rehearing, or by an order of court without a rehearing, it should be amended, and it was felt that it would be too late to amend it if it were allowed to become final, and, in fact, it is to late if it has become final. The court, however, never intended to render two judgments in the case, nor yet, to leave it partly decided and partly undecided.
The law provides that the judgment of this court shall become final on the 15th calendar day after rendition, unless the last day shall fall on a legal holiday; “provided, that, in the interval, parties in interest shall have the right to apply for rehearing,” etc. Act No. 223 of 1908.
Code of Practice:
“Art. 912. In the interval between the day on which the judgment is rendered and that on which it becomes final, a party dissatisfied with the judgment may apply to the court for a new hearing in the cause, and for this purpose shall present a petition, in which he shall state substantially, the reasons for which he thinks the judgment erroneous.”
“Art. 913. The court shall consider of the reasons adduced in such petition, without argument, and if it grants a new hearing of the cause, shall state the points on which it wishes to hear the parties anew. While the court is deliberating on, this application, the three days (now fifteen days) alloioed for rendering a judgment final do not run" (Italics by the court).
We have examined the cases of Levy v. Levy, 117 La. 779, 42 South. 267, and Lahn Co. v. Carr, 120 La. 797, 45 South. 707, to-which we have been referred, and, whilst there is, perhaps, some unguarded language used, we do not find that they sustain the views that, pending an application for rehearing in this court, the judgment becomes final, in whole or in part.
3. It is said that the petition to recall the writ of certiorari came too late; that this court will not, on rehearing, consider points not previously urged, • and that defendants acquiesced in the judgment as rendered.
It is, however, conceded that, if the court was stripped of its jurisdiction by the Constitution of 1913, the delay of defendants could not confer jurisdiction; and, as we have already shown, the constitutional provision on which relators rely has uniformly, since its incorporation in the Constitution of 1879, been authoritatively construed to mean, and hence does mean, that the supervisory jurisdiction thereby granted was conferred on this court in order to enable it to afford remedies, in cases in which litigants would otherwise be without them, but not in order that it should exercise jurisdiction specifically conferred on other courts.
Finally, it is said that, by relegating relators to their appeal, they will be subjected to unnecessary hardship and delay, and that, however it may be decided by the Court of Appeal, the case will, in all probability, be again brought to this court. If, however, the views which we have expressed are well founded, the hardship and delay are not unnecessary, but are the inevitable consequences of the law, rightly interpreted; and if, as a further consequence, the case is again brought here, we shall endeavor to dispose of it, as we are now endeavoring to do, according to our understanding of the law.
For the reasons thus assigned, it is adjudged and decreed that this' proceeding be now dismissed, without prejudice to the rights of the litigants upon either side, whether from the fact of the application for, and issuance of, the writ of certiorari, the action heretofore taken by this court in the matter, or its present action. It is further decreed that relators pay all costs.
• O’NIELL, J., takes no part.